Citation Nr: 0311132	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-08 871	)			)	DATE
							)
							)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for lumbosacral sprain.

2.  Entitlement to service connection for dizziness due to 
Agent Orange exposure and on a direct basis.

3.  Entitlement to service connection for a rash on the arms 
and feet due to Agent Orange exposure and on a direct basis.

4.  Entitlement to service connection for numbness of the 
feet due to Agent Orange exposure and on a direct basis.



5.  Entitlement to service connection for a toenail disorder 
due to Agent Orange exposure and on a direct basis.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. Stephen Eckerman, Counsel 


INTRODUCTION


The veteran had active service from September 1955 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for dizziness due to Agent Orange exposure, for a rash on the 
arms and feet due to Agent Orange exposure, for numbness of 
the feet due to Agent Orange exposure, for a toenail disorder 
due to Agent Orange exposure, and for the low back.  The 
veteran appealed, and in April 1998, the Board remanded the 
claims for additional development.  In March 1999, the RO 
denied service connection for lumbosacral strain.  In August 
2000 and May 2001, the Board remanded the claims to the RO 
for further development.  

In December 2000, a hearing was held at the RO before C.W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have lumbosacral strain that is 
related to his service.

2.  The veteran does not have dizziness that is related to 
his service.
 
3.  The veteran does not have a rash on the arms and feet 
that is related to his service.

4.  The veteran does not have numbness of the feet that is 
related to his service.

5.  The veteran does not have a toenail disorder that is 
related to his service.  


CONCLUSIONS OF LAW

1.  Lumbosacral sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  Dizziness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2002).

3.  A rash on the arms and feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

4.  Numbness of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

5.  A toenail disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
November 1994 decision that the evidence did not show that 
the criteria had been met for service connection for the 
claimed disabilities (other than lumbosacral strain), and he 
was notified in the RO's March 1999 decision that the 
evidence did not show that the criteria had been met for 
service connection for lumbosacral strain.  He was again 
notified of the criteria required for service connection in 
the statements of the case (SOC's) and the supplemental 
statements of the case (SSOC's).  Therefore, the rating 
decisions, as well as the SOC's and SSOC's, informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decisions, the SOC's and the SSOC's sent to the 
appellant informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  In this case, the veteran's service 
medical records have been associated with the claims files.  
The veteran has been afforded two hearings.  VA examinations, 
and etiological opinions, have been obtained.  In addition, 
in May and June of 1998, and in November 2000, the RO 
requested the veteran to identify health care providers who 
had treated him, and to fill out authrorizations for release 
of these records (VA Forms 21-4142).  In June 2001, he was 
notified of the provisions of the VCAA, and that VA would 
assist him in obtaining such things as medical records, 
employment records, or records from other Federal Agencies, 
but that it was ultimately his responsibility to ensure that 
these records were received by VA.  Furthermore, the RO has 
obtained VA outpatient treatment, hospital and examination 
reports, and the veteran has not asserted that any relevant 
evidence has not been associated with the claims files, or 
that any additional development is required.  In this regard, 
the veteran has asserted that he received inservice treatment 
for his back at Westover Air Force Base (AFB) and Barksdale 
AFB, and the records of treatment at these two facilities are 
associated with the claims files (these records do not, 
however, reflect back treatment at Westover AFB).  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection 

Written and oral statements from the veteran, to include the 
transcripts from his hearings, held in January 1997, August 
1999 and July 2000, show that the veteran argues that he has 
the claimed disabilities as a result of his service, to 
include (except for lumbosacral strain) as a result of 
exposure to Agent Orange, or some other herbicide, during 
service.  He argues that he injured his back in about 1968 
during service in England, with subsequent treatment at 
Westover Air Force Base and Barksdale Air Force Base.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  In such instances, a 
grant of service connection is warranted only when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (2002).  Certain chronic diseases, 
including organic diseases of the nervous system, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; type 2 
diabetes, non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records show the following: In 
May 1963 and January 1964, he was treated for low back 
symptoms.  The impressions were low back strain.  In April 
1967, he was treated for low back pain.  He was given light 
duty.  The diagnosis was low back pain.  In May 1967, he was 
hospitalized for complaints of numbness and weakness of his 
right arm and right leg.  A neurological examination was 
negative.  The reports note that there was no known trauma, 
and that no disease was found.  In July 1968, he was treated 
for a rash on both arms.  The impression was "tinea 
versicolor vs. tinea corposis."  A report from a follow-up 
visit, dated in August 1968, contains an impression of 
dermatomycosis.  In May 1971, he was treated for a right 
great toe injury (laceration).  In January 1973, he was 
treated for complaints of incomplete erections and occasional 
numbness on the right side of his body.  The impression noted 
that there was no evidence of MS (multiple sclerosis) or 
other neurologic disease, and suggested a psychiatric 
consultation.  In May 1975, he received treatment for low 
back symptoms at Barksdale Air Force Base.  It was noted that 
he had been seen by an orthopedic surgeon with no definite 
pathology noted.  The report indicates that he was seeking an 
exemption from heavy lifting, and that his physical 
examination was negative.  The examiner stated that the 
veteran appeared to be unhappy in his work area, and that, 
"I can see no valid reason to give duty excuse."  The 
veteran's retirement examination report, dated in March 1975, 
shows that his upper and lower extremities, his feet, skin, 
spine and neurological condition, were clinically evaluated 
as normal.  An accompanying report of medical history shows 
that the veteran denied having swollen or painful joints, 
dizziness or fainting spells, skin diseases, recurrent back 
pain, or foot trouble.  

The post-service medical evidence consists of VA examination, 
hospital and outpatient treatment reports, dated between 1995 
and 2002.  These reports show the following: in 1997, the 
veteran sought treatment for complaints of numbness in his 
feet and chronic low back pain.  The impressions included 
chronic numbness and chronic fungal infection.  A February 
1997 VA electromyograph (EMG) report contains a diagnosis of 
unspecified polyneuropathy.  A May 1997 report contains an 
assessment of "disc herniation at L4-L5, and L5-S1, likely 
cause of bilateral foot numbness."  In August 1997, the 
veteran sought treatment for "thick nails."  The assessment 
was onychomycosis.  A February 1998 report notes severe 
spondylosis of the lumbar spine.  In April 1998, the veteran 
underwent an anterior cervical diskectomy and decompression 
at level C6-7 with paresis.  A history of degenerative spine 
disease was noted.  The final diagnoses included degenerative 
disc disease at C5-C6, and status post ACDF (anterior 
cervical diskectomy fusion) C6-7.  Other impressions noted 
DDD at C4-C5.  A March 1998 report notes treatment for 
onychomycosis.  Reports, dated after May 1998, note ongoing 
treatment for back symptoms, lower extremity weakness and/or 
finger numbness, with findings that included degenerative 
disc disease at C4-5 and C5-6, and L5-S1.  In February 1999, 
the veteran underwent treatment for a cyst on the chest.  A 
November 1999 report notes "postoperative neuropathic type 
pain in feet and ankles."  Between 2000 and 2001 the veteran 
underwent physical therapy forleft lower extremity weakness 
and spasticity due to cord compression and peripheral 
neuropathy.  The impressions included lumbosacral and 
cervical spondylosis, and status post fusion C6-C7.  There 
were also a number of notations of (otherwise unspecified OA 
(osteoarthritis)).  A November 2000 report notes status post 
anterior cervical diskectomy at C6-C7 with fusion and plating 
in 4/98 with resultant"spastic para paresis"  See also VA 
outpatient treatment reports, dated in May and July 2000 
(noting spasticity and weakness secondary to cord 
compression) (the July 2000 report also contains an 
assessment of peripheral neuropathy).  In January 2001, the 
veteran received treatment for a facial lesion.  Other 
reports note treatment for back symptoms, with impressions 
that included moderately severe DDD at C5-6 and mild DDD at 
C4-5, and lumbar spondylosis with multilevel stenosis 
secondary to disc protrusion and/or hypertrophic changes L2-3 
through L5-S1.  

A VA neurological examination report, dated in January 2002, 
shows that the veteran had spasticity in his lower 
extremities.  The impression was, "Status post C6-C7 for a 
probable cervical myelopathy, resulting in more disability in 
his walking to the point that now that he is barely able to 
take two or three steps with an extremely spastic gait 
sensory level and a left Babinski," and L5-S1 radiculopathy.  

An addendum to the neurological examination report, dated in 
April 2002, shows that the examiner noted that the veteran's 
C-file had been reviewed.  The examiner noted that 
electromyography (EMG) tests performed as recently as 1997 
did not show any evidence of peripheral neuropathy, and that 
a CT scan had revealed degenerative stenosis of the central 
canal at multiple levels, including stenosis at L4-L5.  The 
examiner stated that the veteran's symptoms, to include 
spastic weakness in the lower extremities, were all related 
to cervical myopathy at C6-C7.  The examiner concluded that 
the veteran did not have peripheral neuropathy due to Agent 
Orange exposure.  

A VA skin examination report, dated in January 2002, shows 
that the examiner stated that the veteran's claims file had 
been reviewed.  The examiner noted that the veteran had nail 
changes at both feet and a white rash inbetween the toes, as 
well as onychomycosis, tinea pedis, and tinea versicolor on 
the chest.  The examiner noted that the veteran had not been 
treated for these rashes during service, and stated, "His 
toenails, because of not having good hygiene, the patient can 
develop this tinea infection of the feet."  The examiner 
concluded that the veteran's rashes were not related to Agent 
Orange exposure.  

A VA spine examination report, dated in January 2002, shows 
that the examiner stated that the veteran's claims file had 
been reviewed.  The assessment was degenerative arthrosis of 
the lumbar spine with weakness and radicular symptoms in 
bilateral lower extremities.  The examiner stated that he was 
unable to relate the veteran's disorder to his service.  An 
accompanying CT (computerized tomography) scan of the 
cervical spine contains an impression of postoperative 
changes at the lower cervical spine.  An accompanying CT scan 
of the lumbar spine contains an impression of degenerative 
stenosis at multiple levels of the lumbar spine, most 
pronounced at the L4-5 level.  

The Board finds that service connection for lumbosacral 
strain, dizziness, a rash on the arms and feet, numbness of 
the feet, and a toenail disorder, on a direct basis (i.e., on 
a basis other than exposure to Agent Orange, or some other 
herbicide) is not warranted.  

With regard to the claim for lumbosacral strain, the 
veteran's service medical records show that he was treated 
for low back strain on three occasions (in May 1963, January 
1964 and May 1975), however, the May 1975 reports show that 
he had been seen by an orthopedic surgeon with no definite 
pathology noted, and that his physical examination was 
negative.  The examiner stated that the veteran appeared to 
be unhappy in his work area, and that, "I can see no valid 
reason to give duty excuse."  In addition, the veteran's 
retirement examination report, dated in March 1975, shows 
that his spine was clinically evaluated as normal.  The Board 
therefore finds that lumbosacral strain is not shown during 
service.  See 38 C.F.R. § 3.303.  

With regard to the claims for dizziness, and numbness of the 
feet, the service medical records show that the veteran was 
treated for complaints of numbness and weakness of his right 
arm and right leg in May 1967.  However, a neurological 
examination was negative and no disease was found.  There is 
no record of treatment for foot numbness during the remainder 
of his service (a period of approximately eight years).  
There is no record of treatment for dizziness during service.  
The veteran's retirement examination report, dated in March 
1975, shows that his neurological condition was clinically 
evaluated as normal.  Based on the foregoing, the Board finds 
that dizziness, and numbness of the feet, are not shown 
during service.  See 38 C.F.R. § 3.303.  

With regard to the claims for a toenail disorder, and a rash 
on the arms and feet, the veteran was treated for a rash on 
both arms in July 1968, with an impression of "tinea 
versicolor vs. tinea corposis."  A report from a follow-up 
visit, dated in August 1968, contains an impression of 
dermatomycosis.  There is no record of treatment for skin 
symptoms during the remainder of his service (a period of 
approximately seven years).  There is no record of treatment 
for a toenail disorder during service.  In addition, the 
veteran's retirement examination report, dated in March 1975, 
shows that his skin and feet were clinically evaluated as 
normal.  The Board therefore finds that a toenail disorder, 
and a rash on the arms and feet, are not shown during 
service.  See 38 C.F.R. § 3.303.  

The Board further finds that the preponderance of the 
evidence is against a finding that there is a nexus between 
any current lumbosacral strain, dizziness, rash on the arms 
and feet, numbness of the feet, or toenail disorder, and the 
veteran's service.  With regard to lumbosacral strain, the 
veteran's last inservice treatment for low back symptoms was 
in May 1975 (with no definite pathology noted, and a negative 
physical examination).  In addition, there is no competent 
evidence to show that the veteran currently has a chronic 
condition involving dizziness.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Furthermore, even assuming arguendo 
that he has chronic dizziness, the first post-service medical 
evidence of any of the claimed conditions is dated in 1997.  
This is approximately 21 years after separation from service.  
This lengthy period without treatment weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, the claims files do not contain any 
competent evidence to show that the veteran has lumbosacral 
strain, dizziness, a rash on the arms and feet, numbness of 
the feet, or a toenail disorder, as a result of his service.  
In this regard, several of the VA outpatient treatment 
reports associate the veteran's lower extremity weakness and 
neurological symptoms with his cervical spine condition.  
(service connection is not currently in effect for a cervical 
spine condition).  Furthermore, the January 2002 VA spine 
examination report shows that the examiner stated that he was 
unable to relate the veteran's back disorder to his service, 
and the January 2002 VA skin examination report indicates 
that the veteran's toenail disorder may be related to poor 
hygiene.  The Board therefore finds that the veteran does not 
have lumbosacral strain, dizziness, a rash on the arms and 
feet, numbness of the feet, or a toenail disorder, as a 
result of his service.  See 38 C.F.R. § 3.303.  

The veteran has also asserted that he has dizziness, a rash 
on the arms and feet, numbness of the feet, and a toenail 
disorder, as a result of exposure to Agent Orange, or some 
other herbicide, during service (the Board has included 
peripheral neuropathy within the scope of its analysis of the 
claim for numbness of the feet).

The claim that the veteran has dizziness, a rash on the arms 
and feet, numbness of the feet, and a toenail disorder, that 
are secondary to exposure to Agent Orange must be denied on 
two grounds.  First, other than peripheral neuropathy, he has 
not been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has condition that was 
caused by his exposure to Agent Orange.  To the extent the 
law is dispositive of an issue on appeal, the claims lack 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).  With regard to peripheral neuropathy, the first 
evidence of this is dated in 1997, and there is no competent 
evidence showing that this disorder become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service (the veteran's 
personnel file (AF-7) indicates that he served in Vietnam 
between 1966 and 1967).  

Second, as previously discussed, the Board has determined 
that the evidence does not show that the veteran had the 
claimed disabilities during service.  Also as previously 
stated, the first medical evidence of any of the claimed 
disabilities is dated in 1997, and therefore comes 
approximately 21 years after service.  This lengthy period 
without treatment weighs heavily against the claims.  Maxson, 
supra.  In addition, there is no competent evidence showing 
that the veteran has dizziness, a rash on the arms and feet, 
numbness of the feet, or a toenail disorder, that is related 
to his service, to include as due to exposure to Agent Orange 
or some other herbicide, during service.  In summary, the 
claims files do not contain any medical evidence of a nexus 
between the claimed conditions and exposure to herbicides 
during service.  In this regard, the only competent opinions 
are found in VA examination reports, dated in January 2002.  
Specifically, the VA neurological examination report (and the 
April 2002 addendum) show that the examiner concluded that 
the veteran did not have peripheral neuropathy due to Agent 
Orange exposure.  The January 2002 VA skin examination report 
shows that the examiner concluded that the veteran's rashes 
were not related to Agent Orange exposure.  Therefore, 
service connection cannot be established under Combee, supra.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and the veteran's claims for 
dizziness, a rash on the arms and feet, numbness of the feet, 
and a toenail disorder, secondary to exposure to herbicides 
during service, must be denied. 

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
lumbosacral sprain, dizziness, a rash on the arms and feet, 
numbness of the feet, and a toenail disorder, that should be 
service connected.  His statements are not competent evidence 
of a diagnosis of dizziness, or of a nexus between the 
claimed conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for lumbosacral 
strain, dizziness, a rash on the arms and feet, numbness of 
the feet, and a toenail disorder, must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for lumbosacral sprain is denied.

Service connection for dizziness is denied.

Service connection for a rash on the arms and feet is denied.

Service connection for numbness of the feet is denied.

Service connection for a toenail disorder is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

